OPINION OF THE COURT
Per Curiam.
Dennis D. Crowley has submitted an affidavit dated August 24, 1990, wherein he tenders his resignation as an attorney *212and counselor-at-law (22 NYCRR 691.9). Mr. Crowley was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on March 16, 1977, under the name Dennis Daniel Crowley.
Mr. Crowley acknowledges that he is the subject of an investigation by the Grievance Committee for Tenth Judicial District concerning allegations, inter alia, that he converted escrow funds in two different matters, utilized escrow funds for personal purposes, commingled escrow and other funds, failed to maintain bookkeeping records as required by the rules of this court, and failed to maintain an escrow account at a time when he was obligated to do so.
Mr. Crowley indicates that he could not successfully defend himself on the merits against charges predicated upon the misconduct outlined in his affidavit of resignation, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
The Chief Counsel for the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Dennis D. Crowley as a member of the Bar is accepted and directed to be filed. Accordingly, Dennis D. Crowley is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Brown, Kunzeman and Sullivan, JJ., concur.
Ordered that the resignation of Dennis D. Crowley is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Dennis D. Crowley is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Dennis D. Crowley shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Dennis D. Crowley is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing *213as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.